The response to election of species requirement filed on 10/06/2021 electing species (i) (i.e., the first embodiment, as illustrated in Figures 3 and 5 and described in paragraphs [0051]-[0071] of the published application) and thus, claims 1-3, 7 and 8 as apparently readable thereon is non-responsive. The applicant has stated that claims 7 and 8 can be read on the elected species, however the examiner verily believes that only claims 1-3 read on the embodiment shown in Figures 3 and 5.
Claims 7 recites the limitations “acquire a temperature of the first fuel cell stack”, and “switch the first fuel cell stack from stopped power generation to power generation when the temperature of the first fuel cell stack acquired by the temperature acquiring unit is equal to or lower than a predetermined temperature”. Claim 8 further recites the limitations “acquire a temperature of the second fuel cell stack”, and “switch the second fuel cell stack from stopped power generation to power generation when the temperature of the second fuel cell stack acquired by the temperature acquiring unit when the second fuel cell stack has stopped power generation is equal to or lower than a predetermined temperature”. These limitations are consistent with the fourth embodiment, illustrated in Fig. 11 and described in paragraphs [0085]-[0094] of the published application, but are contrary to the first embodiment, illustrated in Figures 3 and 5 and described in paragraphs [0051]-[0071]. Specifically, the steps of acquiring the temperatures of the first and second fuel cell stacks are equivalent to steps S78 and S86 in Fig. 11, in which the temperatures of the first and second fuel cell stacks are acquired from temperature sensors 85 and 95, as described in paragraphs [0087] and [0090], but are not included in Fig. 3, in which the only temperature acquiring step is step S16, in which an ambient temperature is acquired from temperature sensor 53, as described in paragraph [0054]. 
A proper reply to this office action should withdraw claims 7 and 8 from consideration. Alternatively, if the applicant believes that the examiner's interpretation is in error, the reply must include clear and convincing arguments to particularly show how the elected claims as set forth in the reply dated 10/06/2021 are commensurate in scope with the specifically elected invention, Species (i), which is the embodiment of Figures 3 and 5.
Since the above-mentioned response appears to be a bone fide attempt to reply, the applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.


/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727